DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This non-final office action is responsive to Applicants' amendment filed on 05/11/2022.  Claims 1-16 are presented for examination and are pending for the reasons indicated herein below.       

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.  Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
More specifically, the first pair of sections 15, 16 and the second pair of sections 17, 18 are connected to each other at both sides in an axial direction of the housing through two curve sections 31(a first curve section and a second curve section) to form a circular path, and the circular path, formed by the first pair of sections 15, 16, the second pair of sections 17, 18, and two curve sections 31, is connected to another circular path through the connecting section 35, see Fig. 4 of Roh.  That is, in Roh, the curve sections 31 do not alternatively arranged on both sides of the first pair of sections 15, 16 and the second pair of sections 17, 18.   Further, in Roh, the connecting section 35 extends between the first pair of sections 15, 16 and the second pair of sections 17, 18 not connected to each other through the curve section6Application No.: 16/692,094 Docket No.: GAS-133 31 i.e. the connecting section 35 does not extend between the first pair of sections 15, 16 and the second pair of sections 17, 18 connected through the curve section 31.   Therefore, Roh fails to disclose "a plurality of deflection channels alternatively arranged on two sides of the plurality of axially extending main channels in the axial direction of the stator housing, each of the plurality of deflection channels connecting two of the plurality of axially extending main channels adjacent to each other on one of two sides of the plurality of axially extending main channels" and "each of the plurality of connection channels extending between two of the plurality of axially extending main channels connected through one of the plurality of deflection channels in a fluid conductive manner" of claim 1. 
Examiner respectfully disagrees: Roh shows deflection channels alternating fluid in different direction on two sides of structure in fig 4.  See below for examiner’s interpretation, mainly applicant is not claiming to only have one deflection channel on one side and subsequent deflection channel on the opposite side.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7 and 9-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohwer et al. (8973363 and hereinafter as Roh)

    PNG
    media_image1.png
    706
    652
    media_image1.png
    Greyscale

Regarding claim 1. Roh teaches a stator housing [9] for an electric machine [fig 3-5], comprising; a plurality of axially extending main channels [11, 12, 15] extending along an axial direction of the stator housing; 
a plurality of deflection channels [31, deflection channels alternate in different directions on two sides] alternatively arranged on two sides of the plurality of axially extending main channels in the axial direction of the stator housing, 
each of the plurality of deflection channels connecting two of the plurality of axially extending main channels adjacent to each other on one of two sides of the plurality of axially extending main channels [Roh shows deflection channel A in fig  4 replicated above connecting two axially extending channels and additionally the side in fig 4 replicated above shows connecting two axially extending channels], and the plurality of axially extending main channels and the plurality of deflection channels forming a meandering cooling path for a coolant [claim 1]; 
and a plurality of connection channels [35] arranged between the plurality of deflection channels in the axial direction of the stator housing, each of the plurality of connection channels extending between two of the plurality of axially extending main channels connected through each of the plurality of deflection channels in a fluid conductive manner [as shown in fig 5 by arrows].

Regarding claim 5. Roh teaches a stator housing according to claim 1, wherein each of the plurality of connection channels has a trapezoid cross-section [it is understood 35 are trapezoid when viewed in a cross-section perspective].  

Regarding claim 6. Roh teaches a stator housing according to claim 1, wherein the plurality of axially extending main channels and the plurality of connection channels are formed by a cavity in the stator housing [i.e. cavities that form channels are in housing of motor in fig 1].  

Regarding claim 7. Roh teaches a stator housing according to claim 6, wherein sections of the cavity forming the plurality of axially extending main channels are separated by walls, respectively, and the plurality of connection channels, each connecting two of the plurality of axially extending main channels adjacent to each other, is formed as grooves [i.e. 35 forms a grove relative to adjacent walls] in the walls, respectively.
  
Regarding claim 9. Roh teaches a stator housing according to claim 1, further comprising an inner housing element [10] and an outer housing element [26], wherein the inner housing element is coaxially arranged inside the outer housing element [as shown in fig 4].  

Regarding claim 10. Roh teaches a stator housing according to claim 6, wherein the cavity is formed in one of the inner and outer housing elements [cavity is formed in 26].  

Regarding claim 11. Roh teaches a stator housing according to claim 10, wherein the cavity is formed in the inner housing element and closed by the outer housing element [cavities forming passages are formed in 26 and 26 covers cavities], or 3Application No.: 16/692,094the cavity is formed in the outer housing element and closed by the inner housing element.  
	
Regarding claim 12. Roh teaches a stator housing according to claim 9, wherein one of the inner and outer housing elements includes a first end shield [26 is an end face col 5 lines 50-53] of the stator housing and another of the inner and outer housing elements includes a second end shield of the stator housing [i.e. 27].  

Regarding claim 13. Roh teaches an electric machine for a vehicle [col 4 line 26], comprising: the stator housing according to claim 1; and a stator [6] arranged inside the stator housing [i.e. 9].   

Regarding claim 14. Roh teaches a vehicle, comprising: the electric machine according to claim 13 that is configured to drive the vehicle [fig 1 follows recited function of claim 13].  

Regarding claim 15. Roh teaches a stator housing according to claim 1, wherein the plurality of axially extending main channels includes first axially extending main channels configured to flow the coolant [i.e. fig 5 shows a portion of flow arrows in opposite directions when flowing through main channels relative to adjacent channels] in one direction and second axially extending main channels configured to flow the coolant in another direction opposite to the one direction, and the first axially extending main channels and the second axially extending main channels are alternately arranged and connected through the plurality of deflection channels to form the meandering cooling path [claim 1 defines passages as meandering].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. in view of Thompson et al. (20150308456 and hereinafter as Thom)
Regarding claim 2. Roh teaches a stator housing according to claim 1.
However, Roh does not explicitly mention wherein each of the plurality of connection channels has a cross-sectional area smaller than that of each of the plurality of axially extending main channels.  
Thom teaches wherein each of the plurality of connection channels has a cross-sectional area smaller than that of each of the plurality of axially extending main channels [132 shows a smaller area than area of cited main channel].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the cross-sectional area of a flow passage in order to regulate the pressure flow, thus controlling heat exchange efficiency.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. in view of Thom et al. in view of Saari et al. (20160190878)
Regarding claim 3. Roh as modified teaches a stator housing according to claim 2, 
However, Roh does not explicitly mention wherein the cross-sectional area of each of the plurality of connection channels is in a range of two percent to thirty percent of the cross-sectional area of each of the plurality of axially extending main channels.  
Because Saari suggests to adjust passage flow, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Roh power machine to a similar configuration as Saari power machine in order to adjust desired area of fluid passage channel resulting accordingly, reduction of such pressure losses increases the overall power efficiency of the machine [¶30], and adjusting value of channel area to a specific magnitude in order to drive machine towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. in view of Saari et al.
Regarding claim 4. Roh teaches a stator housing according to claim 1. 
However, Roh does not explicitly mention wherein a mass flow of the coolant bypassed through one of the plurality of connection channels connecting one and 2Application No.: 16/692,094another of the plurality of axially extending main channels adjacent to each other is in a range of two percent to thirty percent of the mass flow of the coolant flowing through the one of the plurality of axially extending main channels.  
Saari teaches wherein a mass flow of the coolant bypassed through one of the plurality of connection channels connecting one and 2Application No.: 16/692,094another of the plurality of axially extending main channels adjacent to each other is in a range of two percent to thirty percent of the mass flow of the coolant flowing through the one of the plurality of axially extending main channels [¶30].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom power machine to a similar configuration as Saari power machine in order to adjust desired area of fluid passage channel resulting accordingly, reduction of such pressure losses increases the overall power efficiency of the machine [¶30], and adjusting value of channel area to a specific magnitude in order to drive machine towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRYAN R PEREZ/Examiner, Art Unit 2839